Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 31, 2020 has been entered.  Claims 1, 6, 17, are amended.  Claims 4-5, 15-16, 21-27 are canceled.  Currently, claims 1-3, 6-14 and 17-20 are pending for examination.

Response to Arguments
Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive. Applicant argues on pages 6-7 the rejection of claim 1, specifically Tass (US PG Pub 2013/0090519) in view of Embrey et al. (US PG Pub 2014/0128939) does not disclose the claimed invention of “wherein both the first stimulation and the second stimulation initially modulate one or more afferent nerves specifically associated with the tremor”.  Applicant’s amendment is in response to the argument of Tass disclosing a first stimuli 21 as “specific” stimuli ([0048]) and more importantly, a second stimuli 22 as “non-specific” stimuli, where if taken on their own, have no or only a small desynchronizing effect or rate of coincidence lowering effect on the pathological synchronous neuronal activity of the neuron population ([0049]).  Applicant argues that a learning phase (Fig. 2a; [0056]) is required in order for the non-specific second stimuli 22 to modulate the afferent nerves, therefore the second stimulation does not initially modulate one or more afferent nerves.  After further consideration, a search in the originally filed specification does not define the phrase “both the first stimulation and the second stimulation initially modulate one or more afferent nerves”.  The term “initially” has not been defined in the claims with respect to any time period, nor does the specification support any interpretation.  The fact that .  
Applicant argues on page 8 the rejection of claims 3 and 14 as being unpatentable over Gesotti (US PG Pub 2008/0208288) in view of Embrey et al. (US PG Pub 2014/0128939) and Loos (US Pat 6,081,744), specifically Loos not disclosing the limitation “wherein the first stimulation and the second stimulation both initially modulate one or more afferent nerves specifically associated with the same peripheral pathway” that it is relied upon to teach.   Applicant argues “wide, multiple electric fields as illustrated by Figure 2 of Loos appear to indicate stimulation of afferent nerves via different peripheral pathways”.  In addition to Loos teaching the modulation of afferents by external electric fields may control tremors (col. 13, lines 9-15), the prior art also states that the electric field causes the “modulation of the same afferent nerves as those involved in the purposeful modulation” (col. 9, lines 22-25).  Furthermore, Gesotti discloses delivering stimulation in the manner as claimed, for treating tremor in a subject.  The stimulation targets the central nervous system to facilitate muscle contraction ([0031], [0085]).  Gesotti discloses both first and second stimulation is for modulating the nerves for treating the tremor ([0035], [0081]).  Loos is only relied upon to teach it is known in the art to control tremors by targeting afferent nerves of the body, those that affect movement disorders.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, a search in the originally filed specification does not define the phrase “both the first stimulation and the second stimulation initially modulate one or more afferent nerves”.  The term “initially” has not been defined in the claims with respect to any time period, nor does the specification support any interpretation.  
Claim 2 is rejected to for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the first stimulation and the second stimulation initially modulate one or more afferent nerves" in claim 1 is a relative term which renders the claim indefinite.  The term "initially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This term has not been defined in the claims with respect to any time period, nor does the specification support any interpretation.
Claim 2 is rejected to for being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US PG Pub 2013/0090519) in view of Embrey et al. (US PG Pub 2014/0128939).
Regarding claim 1, Tass discloses a method of treating tremor in a patient ([0046]), the method comprising: applying a first stimulation from a first actuator to a first location on a body of the subject, wherein the first stimulation comprises electrical stimulation ("The stimulation elements 311 to 314 can be arranged on the skin of a patient so that the stimuli applied at the skin tissue are guided to different target regions via nerve lines, which e.g. lie in the spinal cord and/or in the brain." [0212-0215]), wherein the first actuator comprises an electrode 311-314 ([0211], fig. 32), and wherein the first location is a wrist of the body ("the stimulation elements 311 to 314 can be attached to the skin of the patient in a suitable arrangement, for example, at an arm, at a leg, at the hand and/or at a foot of the patient" [0212]); applying a second stimulation from a second actuator to a second location on the body ([0210]), wherein the second stimulation comprises vibratory stimulation ([0044], [0078]), wherein the second location is the wrist of the body ([0086], fig. 4A-B), wherein the second actuator is coupled to the wrist using a flexible cuff (fig. 4A-B), wherein at least one of applying the first stimulation or applying the second stimulation is responsive to a controller ([0103], [0162], [0189]) and based on a sensed amplitude of the tremor ([0070], [0073], [0089]), wherein both the first stimulation and the second stimulation initially modulate one or more afferent nerves specifically associated with the tremor ([0063]). Tass does not expressly disclose the second location spaced from the first location by a distance, the first actuator coupled to the wrist using a flexible cuff or that the controller is in a smart device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the second location to be spaced from the first location by a distance, since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a 
Regarding claim 2, Tass does not expressly disclose applying a third stimulation from a third actuator to a third location on the body, the third stimulation comprising magnetic stimulation, electromagnetic stimulation, chemical stimulation, thermal stimulation, ultrasonic stimulation, radiofrequency stimulation, light stimulation or microwave stimulation. Tass however does teaches that optical (fig. 12) and thermal stimuli are other types stimulation that are conceivable with the method ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tass to include a third modality as an additional stimulation to yield the predictable result of counteracting pathological neuronal activity ([0249]).

Claims 3, 6-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesotti (US PG Pub 2008/0208288) in view of Embrey et al. (US PG Pub 2014/0128939) and Loos (US Pat 6,081,744).
Regarding claims 3, 6, 10-14, 17, Gesotti discloses a method of treating tremor in a subject, the method comprising: applying a first stimulation from a first actuator (“multiple stimulation channels”) to 
Regarding claims 7-8, 18-19, Gesotti does not expressly disclose applying a third stimulation from a third actuator to a third location on the body, the third stimulation comprising electrical stimulation, magnetic stimulation, electromagnetic stimulation, chemical stimulation, thermal 
Regarding claims 9, 20, Gesotti discloses the first location comprises a wrist of the body and the second location comprises a wrist of the body (fig. 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792